Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 pertains to a system whereby a SMP foam is configured to expand from a compressed secondary state to a primary expanded state. Claim 23 recites “wherein the SMP foam in the secondary state contains between 50 and 500 mg/ml of Iodine”. The scope of the claim is indefinite as the volume of the compressed state is not defined. An identical SMP foam substrate can be inside or outside the claimed range depending on the degree by which the foam is compressed. For instance, a 
As claim 24 depends from claim 23, claim 24 is rejected for the same issue discussed above.
Claim Rejections - 35 USC § 103
Claims 1, 7, 8, 21, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2014/0142207 A1) in view of Ehrhard (U.S. Pat. No. 6,599,448).
Regarding Claims 1, 21, and 22, Singhal teaches shape memory polymer (SMP) foams (Abstract) and describes embodiments where the resulting foams are polyurethane foams derived from polyols and polyisocyanates (¶ 10; Examples). The foams are crosslinked (see ¶ 9, and polyols with functionalities greater than 2 in Table 1) and thus, the foams are construed as thermoset. The foams are thermally responsive SMPs that use heat energy for actuation whereby the foams are deformed/fixed from a primary shape to secondary shape upon cooling and subsequently return to their expanded primary state upon heating (¶ 6, 10). Singhal teaches carboxylic acids can be used as blowing agents, thus forming amide linkages (¶ 78). Singhal teaches substances can be used to confer x-ray contrast (¶ 83), but differs from the subject matter claimed in that a covalently bound iodine substrate is not described. 
Erhard teaches it was known in the art that radio-opaque compositions can be obtained via use of polymer whereby a non-leachable radio-opaque moiety is covalently attached to the polymer or monomer (Abstract). Erhard teaches this concept can be Erhard’s radio-opaque compounds to the polyurethanes of Singhal because doing so would provide SMP polyurethane foams that possess non-leachable radio-opaque moiety that promotes x-ray contrast based on the teachings of Erhard.
Erhard teaches a wide variety of iodine-containing moieties spanning (Col. 3, Line 60 to Col. 4, Line 24). Erhard teaches compounds such as iobenzamic acid (Col. 4, Line 15), which is the structure:
    PNG
    media_image1.png
    189
    292
    media_image1.png
    Greyscale
Given the reaction of amines with isocyanates yields ureas and the reaction of carboxylic acids with isocyanates yields amides, the combination of references would suggest embodiments where the resulting foams is a poly(urethane-urea-amide). The above compound is a triidobenzene monomer. 
Regarding Claims 7 and 8, Singhal teaches platinum, tungsten, or tantalum particles can be incorporated into the foams to assist in cell opening (¶ 83). Singhal teaches the particles have a surface oxide layer to allow wetting within the foam formulation (¶ 84). It is therefore implied by Singhal that such particles are not chemically bound, but rather physically bound within the foams. 
Regarding Claim 25, Singhal. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2014/0142207 A1) in view of Ehrhard (U.S. Pat. No. 6,599,448) as evidenced by Fisher (Diatrizoic Acid Information).
The discussion regarding Singhal and Ehrhard within ¶ 9-13 is incorporated herein by reference.
Regarding Claim 4, Erhard teaches amidotrizoate whereby at least one non-leachable radio-opaque moiety can be used (Col. 4, Lines 7-23 and 25-27). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize an iodo-monomer composition comprising amidotrizoate, thereby predictably affording radio-opaque polyurethanes in accordance with the teachings of Erhard. As evidenced by Fisher amidotrizoate is synonymous with diatrizoic acid. Moreover, the resulting monomer residues obtained from diatrizoic acid is seen to be no different in structure than what would otherwise be obtained by using amidotrizoate. 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2014/0142207 A1) in view of Ehrhard (U.S. Pat. No. 6,599,448) and Lu (US 2015/0119706 A1).
The discussion regarding Singhal and Ehrhard within ¶ 9-13 is incorporated herein by reference.
Regarding Claims 4-6, Ehrhard teaches a wide variety of iodine-containing substrates for covalently bonding to polymers for providing x-ray contrast. Erhard teaches iohexol whereby at least one non-leachable radio-opaque moiety can be used (Col. 4, Lines 20 and 25-27). Erhard
Lu is also directed toward covalently bonding x-ray contrast agents to polymers to provide radiopaqueness (Abstract; Figures). Lu teaches several iodine contrast agents and discloses it was known in the art that both 5-amino-2,4,6-triidoisophthalic acid and iohexol are known polyiodinated aryl contrast agents suitable for imparting raiopaqueness (¶ 3, 35). In view of the teachings of Lu, it would have been obvious to one of ordinary skill in the art to substitute iohexol with 5-amino-2,4,6-triidoisophthalic acid, thereby predictably affording radiopaqueness characteristics in accordance with the teachings of Lu. Since 5-amino-2,4,6-triidoisophthalic acid has a plurality of reactive groups that can react with polyisocyanates (amine, carboxylic acids), 5-amino-2,4,6-triidoisophthalic acid is seen to necessarily crosslink polymer chains when used to make polyurethanes absent evidence to the contrary. 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2012/0158034 A1) in view of Singhal (US 2014/0142207 A1) and Ehrhard (U.S. Pat. No. 6,599,448).
Regarding Claims 9 and 10, Wilson teaches systems comprising elongated length of expandable polymer foam coupled to a backbone (Abstract) whereby the expandable polymer foam can be shape memory polymer foam (¶ 28) and the backbone/carrier element can be metal wire filament such as Nitinol or a polymer strand (¶ 61), the latter being construed as a polymer filament. Wilson differs from the subject matter claimed in that a SMP foam covalently bound to iodine is not described. 
Singhal teaches shape memory polymer (SMP) foams (Abstract). Singhal teaches the foams exhibit low density and show controllable degradation rate and actuation temperature along with high modulus (¶ 6-15). It would have been obvious to Singhal within the systems of Wilson because such SMPs exhibit low density and show controllable degradation rate and actuation temperature along with high modulus as taught by Singhal. Singhal describes embodiments where the resulting foams are polyurethane foams derived from polyols and polyisocyanates (¶ 10; Examples). The foams are crosslinked (see ¶ 9, and polyols with functionalities greater than 2 in Table 1) and thus, the foams are construed as thermoset. The foams are thermally responsive SMPs that use heat energy for actuation whereby the foams are deformed/fixed from a primary shape to secondary shape upon cooling and subsequently return to their expanded primary state upon heating (¶ 6, 10). Singhal teaches substances can be used to confer x-ray contrast (¶ 83), but differs from the subject matter claimed in that a covalently bound iodine substrate is not described. 
Erhard teaches it was known in the art that radio-opaque compositions can be obtained via use of polymer whereby a non-leachable radio-opaque moiety is covalently attached to the polymer or monomer (Abstract). Erhard teaches this concept can be applied toward polyurethanes (Col. 4, Lines 50-54) whereby the radio-opaque moiety is covalently attached to a monomer or copolymer from which the polymer is formed (Col. 5, Lines 1-11). It would have been obvious to one of ordinary skill in the art to covalently attach Erhard’s radio-opaque compounds to the polyurethanes of Singhal because doing so would provide SMP polyurethane foams that possess non-leachable radio-opaque moiety that promotes x-ray contrast based on the teachings of Erhard.
Erhard teaches a wide variety of iodine-containing moieties spanning (Col. 3, Line 60 to Col. 4, Line 24). Erhard teaches compounds such as iobenzamic acid (Col. 
    PNG
    media_image1.png
    189
    292
    media_image1.png
    Greyscale
Given the reaction of amines with isocyanates yields ureas and the reaction of carboxylic acids with isocyanates yields amides, the combination of references would suggest embodiments where the resulting foams is a poly(urethane-urea-amide). The above compound is a triidobenzene monomer.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2014/0142207 A1) in view of Ehrhard (U.S. Pat. No. 6,599,448) and Cambron (U.S. Pat. No. 4,722,344).
The discussion regarding Singhal and Ehrhard within ¶ 9-13 is incorporated herein by reference.
Regarding Claim 23, Erhard teaches the amount of ratio-opaque moiety attached to polymer can widely vary from one ratio-opaque monomer per polymer to a ratio-opaque monomer attached to every monomer of polymer depending on the application desired (Col. 5, Lines 39-45). Erhard differs from the subject matter claimed I that a particular mg/mL concentration range of iodine is not specified. Cambron teaches polyurethanes employing halogens such as iodine to provide radiopaqueness (Abstract; Col. 3, Lines 11-19; Col. 5, Lines 14-16). Cambron notes generally at least 10 wt% of halogen is preferred for providing outstanding radiopacity (Col. 6, Lines 3-13). Given such, it is indicated by Cambron that the content of halogen within a polymer substrate is a result effective variable since changing it would clearly affect the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal iodine contents within the scope of the present claims so as to produce desirable radiopaqueness characteristics.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2014/0142207 A1) in view of Ehrhard (U.S. Pat. No. 6,599,448), Cambron (U.S. Pat. No. 4,722,344), and Wilson (US 2012/0158034 A1).
The discussion regarding Singhal, Ehrhard, and Cambron within ¶ 27-28 is incorporated herein by reference.
Regarding Claim 24, Singhal teaches the foams have very low density (as low as 0.005 g/mL) (Abstract; ¶ 74), which overlaps the range claimed. 
With respect to the lack of an IR urea peak at 1650 cm-1, the instant specification indicates such a characteristic results from not using water as a chemical blowing agent (¶ 158-160). In comparison, Singhal clearly teaches carboxylic acid blowing agents can be used in place of water, which forms amide linkages as opposed to urea linkages (¶ 78). Since Singhal’s embodiments that use carboxylic acid blowing agents are devoid of water, such embodiments are seen to necessarily lack a FT-IR urea peak at 1650 cm-1 in the absence of evidence to the contrary. 
With respect to glass transition temperature, although Singhal does not give a numerical Tg range, Wilson teaches it was known in the art that the glass transition temperature of a SMP foam relates to the foams thermal actuation characteristics Singhal teaches the glass transition/actuation temperature can be controlled by varying the type and amount of hydroxyl monomers used to make SMP foam (¶ 51-53). Accordingly, the prior art indicates the Tg of the SMP foam obtained is a result effective variable because changing them will clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal Tg temperatures within the scope of the present claims so as to produce desirable thermal actuation characteristics for the resulting SMP foams.
Double Patenting
Claims 1, 4-10 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,485,903. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of the ‘903 patent pertain to a system comprising a SMP foam that can be a poly(urethane-urea-amide) possessing the same thermal characteristics of claim 1 (see for instance claims 14 and 17). The foams are covalently bonded to iodine (see claim 17 and specific iodine monomers of claim 20). Polymer filament and metal backbones are described within claim 1. With respect to properties of claims 23-24, since the foams of the ‘903 patent appear to be no different in structure 
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
With respect to the indefiniteness rejection, Applicant generally argues the subject matter of claim 23 is of high clinical significance. This is not found persuasive as whether or not the subject matter being claimed is significant is not relevant with respect to whether a claim is definite under 35 USC 112(b). While Applicant urges the claim states the SMP foam is in the secondary state, language is not found within the claim requiring that the SMP foam be in the secondary state. Rather, it appears claim 23 is referring to some property or characteristic of a potential secondary state. 
 Applicant argues ATIPA is a crosslinker and urges ATIPA would not be soluble with other crosslinkers such as TEA and HPED. This is not found persuasive as it is unclear how or why the ATIPA of the prior art would not also serve to function as a crosslinker, particular since there is no apparent difference in structure between the ATIPA claimed and that of the prior art. While Applicant makes arguments with respect to ATIPA solubility in other crosslinkers it is noted the claims at issue are product claims pertaining to final obtained SMP foams and not to a method of creating such foams. It is unclear what relevance such crosslinker mixtures have to the subject matter claimed 
Applicant argues previous claim 3 was indicated to be inventive by the EPO. This is not found persuasive as the examination procedures and patentability laws differ between the USPTO and EPO. The USPTO is not bound by any decision regarding patentability made by the EPO. 
Applicant argues Lu describes thermoplastic systems as opposed to thermoset systems. This is not found persuasive as the teachings of Lu indicate it was known in the art that ATIPA is a known contrast agent suitable for imparting radiopaqueness to polymer resins. It is unclear why one of ordinary would expect ATIPA not to react or otherwise function as a contrast agent simply because it is being used within a thermoset system. Given the wide ranging iodine-containing structures described by Ehrhard, of which it is indicated “any compound or molecule which imparts radio-opacity and which can be attached to a monomer or polymer”, it would appear one of ordinary skill in the would have a reasonable expectation of success in utilizing ATIPA as a contrast agent within the thermosets of the prior art. 
With respect to the double patenting rejection, Applicant urges a determination as to whether there would be an unjustified extension of rights granted in the first patent should be determined since the issued patent has a later filing date. This is not found persuasive as a terminal disclaimer also serves to prevent the harassment of multiple assignees. See MPEP 804. The submission of a terminal disclaimer to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming 
Applicant argues the double patenting rejection should be based on the claims and not the specification. This is not found persuasive as the rejection is made with reference to the ‘903 claims. With respect to the particular limitations, the rejection clearly sets forth that all limitations of the claims are found within the claims of the ‘903 patent or, since the foams of the ‘903 patent appear to be no different in structure than what is claimed, is concluded to be necessarily present in the absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764